department of the treasury internal_revenue_service washington d c date number release date cc intl wta-n-114536-98 uilc memorandum for internal_revenue_service national_office field_service_advice from subject jeffrey l dorfman chief cc intl br5 roger m brown special counsel to the assistant chief_counsel international - technical this field_service_advice responds to your request for assistance concerning the above- referenced taxpayer field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend the taxpayer products the insurer policy a policy b zz interest rate type a credit type a credit rate x consultant x thousand 199x - 199z aa bb cc dd ee ff gg hh jj kk ll mm nn dollar_figuremm dollar_figurenn issue assuming arguendo that interest_expenses arising from debt incurred to pay premiums on corporate owned life_insurance policies acoli are deductible whether such interest_expenses are directly allocable to the aincome generated from the coli policies under treas reg ' 861-10t c or subject_to the general allocation rules of treas reg ' 861-9t conclusion as a preliminary matter we note that this memorandum does not address or analyze whether the interest_expense is deductible for a discussion of the deductibility of coli interest_expense see tech adv mem date and tech adv mem date with this proviso assuming arguendo that the ainterest expense arising from the coli policies is deductible in the first instance it is inappropriate to allocate under treas reg ' 861-10t c the interest_expense to income generated from these policies for the following reasons a the coli policies are not term investments b the return on the coli policies is not reasonably expected to be sufficient to fulfill the payment obligations under the coli policy_loans when measured before tax benefits are taken into account and c the coli policies do not give rise to interest_income or income that is equivalent to interest alone any one of these reasons would disqualify the coli interest_expense from qualifying for the direct allocation rules of treas reg ' 861-10t c facts during the three years at issue 199x-199z the taxpayer and its affiliated entities collectively athe taxpayer was engaged in the business of producing products the taxpayer is not a financial service entity within the meaning of i r c ' and the regulations thereunder the taxpayer purchased coli policies from an unrelated insurance_company the insurer athe insurer to insure the lives of approximately x thousand employees the taxpayer not the employees or their heirs is the beneficiary under the coli policies the policies give rise to the following economic flows between the taxpayer and insurer payment of premiums by the taxpayer to the insurer the taxpayer pays premiums via policy_loans loading dividends and surrender withdrawals which are discussed below and cash outlays policy_loans loading dividends and surrender withdrawals account for substantially_all of the premiums due premium payments from cash outlays by the taxpayer were projected to be between cc and ff during the first three policy years and between ee and gg during the remaining term of the coli policies see exhibit h to form 886-a the taxpayer s receipt of tax-free death_benefits under the coli policies policy_loans to the taxpayer which were secured_by the cash_value of the coli policies the cash_value was built up by i premium payments with the funds borrowed under the policies ii loading dividends and iii interest credits which are discussed below during the first three years of the coli policies policy_loans paid substantially_all of the premiums due -- between kk and ll see exhibit h to form 886-a policy_loans may be repaid any time during the lifetime of the insured but become due when the life of the insured ceases aloading dividends which were deemed payments by the insurer to the taxpayer representing the excess of a actual policy expenses and mortality experience of the coli policies over b the amount charged under the policies for estimated expenses and mortality experience the premiums were set high enough so that loading dividends were paid or credited concurrently with the taxpayer s obligation to pay the premium -- resulting in a circular_flow_of_cash these dividends were generally large enough to pay a large portion of the premiums due -- about jj after the third year of the coli policies there are two principal groups of coli policies known as policy a and policy b for purposes of the issue addressed in this memorandum we do not believe it is necessary to distinguish between these two groups of policies see exhibit h to form 886-a the loading dividends were credited rather than paid to the taxpayer by reducing the amount of the premium that would otherwise be due the dividends were not included in the income of the taxpayer and contributed to the cash_value of the coli policies surrender withdrawals which were returns of a prior payments of premiums to the taxpayer and b the cash_value of the coli policies surrender withdrawals generally accounted for approximately hh of the premiums that were due after the third policy year and were not included in the income of the taxpayer see exhibit h to form 886-a ainterest credits to the taxpayer of which there were three types a the first type of interest credit consisted of interest credits to the taxpayer that were not included in the taxable_income of the taxpayer the principal_amount on which such interest was computed was the amount of the policy_loans which were used to pay premiums to the insurer in other words the portion of the cash_value of the policies that was attributable to policy_loans constituted the principal_amount on which such interest was credited the cash_value of the policies was measured before taking into account the policy_loans during the years at issue the rate on which interest was credited to the taxpayer was based on a formula that used the zz interest rate as the only variable input under the coli policies the crediting of interest to the taxpayer was called atype a credit and the rate at which such interest was credited was known as the atype a credit rate b the second type of interest credit to the taxpayer consisted of interest credits to the taxpayer based on the portion of the cash_value that was attributable to actual cash outlays by the taxpayer this portion of the cash_value was negligible in relation to the overall premium charged and in relation to the interest_expenses on the policy_loans from the available information the district is unable to determine the exact amount of the policy cash values that were attributable to actual cash the formula was zz interest rate - zz interest rate for one of the coli policies this formula resulted in a rate interest rate credit for cf footnote c outlays by the taxpayer the interest was not included in the income of the taxpayer for tax purposes additionally this second type of interest credit was earned at a rate of between aa and bb depending on the year at issue while type a credit was between mm and nn during each of the particular years at issue however the type a credit rate and the taxpayer s interest_expense was larger than the rate attributable to interest credits on these unborrowed policy amounts and the third type of interest credit to the taxpayer was attributable to instances where there was a delay between the time an insured passed away and death_benefits were paid to the taxpayer interest in this circumstance was included in the income of the taxpayer but was much less than the taxpayer s claimed interest deductions the district is uncertain of the exact amounts of these interest credits that were earned or the rate at which they were credited and ainterest payments on the coli policy_loans which were computed at a rate higher than the type a credit rate and were to times higher than the interest rate the taxpayer paid on its other borrowings the taxpayer paid coli interest to the insurer via cash payments loading dividends and surrender withdrawals while reporting dollar_figurenn in interest deductions attributable to the coli policies without the tax savings arising from the interest deductions the economic flows from the coli transaction would not have produced an economic benefit to the taxpayer as the sum of the economic outflows would been greater than the economic inflows however after considering the tax savings associated with the interest deductions the taxpayer experienced a net positive economic flow under the coli policies after examining the taxpayer s coli transactions the district disallowed the interest deductions arising under the coli policies and issued a form_5701 notice of proposed_adjustment in the form_5701 the district adopted an alternative position which provided that if the interest_expenses from the coli policies were deductible then a portion of the coli interest_expense should have been allocated to foreign_source_income under treas reg ' 861-9t based on the percent of the taxpayer s foreign assets on its income_tax thus the formula was zz interest rate - zz interest rate for one of the coli policies this formula resulted in a dd interest rate charge for cf footnote return the taxpayer did not allocate the coli interest_expense under treas reg ' 9t rather it deducted the expense only from u s source income the taxpayer s position appears to be based on treas reg ' 861-10t c which was contrary to an opinion of a consultant hired by the taxpayer to review the coli policies the consultant x consultant concluded that the interest deductions should be allocated between u s and foreign sources under treas reg ' 861-9t rather than directly allocable to income arising under the coli policies the difference between the treas reg ' 861-9t and treas reg ' 861-10t c position is worth approximately dollar_figuremm of interest deductions allocated to foreign_source_income the district states that such an allocation of interest_expense to foreign_source_income will significantly reduce the taxpayer s i r c ' a limitation and place the taxpayer in an excess_credit_position law and analysis a preliminary note regarding the deductibility of coli interest the district s inquiry relates to the application of treas reg ' 861-10t c only if interest_expense arising from a coli transaction were deductible in the first instance accordingly this memorandum expresses no opinion and does not purport to analyze whether such interest_expense is deductible see generally tech adv mem date and tech adv mem date for a discussion of whether interest_expense attributable to a coli policy may be deducted note we have not analyzed the degree to which the coli policies of the taxpayer are similar to the coli policies analyzed in the technical_advice memoranda if the interest_expense arising from the coli transaction is not deductible then treas reg 861-9t and -10t are not applicable see joint_committee on taxation general explanation of the tax_reform_act_of_1986 ablue book pp acongress intended that amounts denominated as interest but that are not interest as an economic matter not be treated as interest for sec_864 purposes b outline of relevant regulatory provisions once deductible under i r c ' interest_expense of a domestic_corporation is generally to be allocated between domestic and foreign_source_income on the theory that money is fungible and interest_expense is attributable to all activities and property of the taxpayer regardless of any specific purpose for incurring an obligation on which interest is paid treas reg ' 861-9t a treas reg ' 861-10t c provides one of the exceptions to this rule_of fungibility because treas reg ' 861-10t c was issued on date it has not sunsetted by operation of i r c ' e which applies to temporary regulations issued after date treas reg ' 861-10t c provides that interest_expense incurred in connection with an aintegrated financial transaction is to be directly allocated to the income generated by the investment funded with the borrowed amounts section c of this regulation provides a six-prong definition of an integrated_financial_transaction i the taxpayer a b incurs indebtedness for the purpose of making an identified term investment identifies the indebtedness as incurred for such purpose at the time the indebtedness is incurred and c makes the identified term investment within ten business days after incurring the indebtedness ii the return on the investment is reasonably expected to be sufficient throughout the term of the investment to fulfill the terms and conditions of the loan agreement with respect to the amount and timing of payments of principal and interest or original_issue_discount iii the income constitutes interest or original_issue_discount or would constitute income equivalent to interest if earned by a controlled_foreign_corporation as described in treas reg ' 954-2t h iv the debt incurred and the investment mature within ten business days of each other v the investment does not relate in any way to the operation of and is not made in the normal course of the trade_or_business of the taxpayer or any related_person including the financing of the sale_of_goods or the performance of services by the taxpayer or any related_person or the compensation of the taxpayer's employees including any contribution or loan to an employee_stock_ownership_plan as defined in sec_4975 or other plan that is qualified under sec_401 and vi the borrower is not a financial_services_entity as defined in sec_904 and the regulations thereunder b specific questions of the district the district believes that the taxpayer and the coli policies satisfy several of the prongs of treas reg ' 861-10t c treas reg 861-10t c i b c relating to identification requirements treas reg ' 861-10t c v the investment does not relate to the operation and normal course of trade_or_business and treas reg ' 10t c vi the taxpayer is not a financial service entity the district seeks guidance on the remaining parts of the aintegrated financial transaction definition in treas reg ' 861-10t c concerning treas reg ' 861-10t c i a providing that the debt is incurred for the purpose of making an identified term investment the district is uncertain whether the coli policies are term investments concerning treas reg ' 861-10t c ii providing that the return on the investment is reasonably expected to be sufficient to fulfill the payment obligations of the loan agreement the district is uncertain whether this test is applied with or without regard to the tax benefits generated from the coli policies concerning treas reg ' 861-10t c iii providing that the income from the investment constitutes interest or income equivalent to interest if earned by a cfc as described in treas reg ' 954-2t h the district is unclear whether the income generated by the coli policies satisfies the interest_income or equivalent requirement and concerning treas reg ' 861-10t c iv providing that the investment must mature within days of incurring the debt the district is unclear how to apply the 10-day requirement c responses to specific requests the following are our responses to the specific questions raised by the district term investment concerning treas reg ' 861-10t c i a providing that the debt is incurred for the purpose of making an identified term investment a term investment is intended to mean an investment that will mature on a specific date rather than continue indefinitely see eg as is more fully discussed below and contrary to the district s initial conclusions we do not believe the taxpayer satisfies treas reg 861-10t c i c c v treas reg ' 861-10t c example sec_1 and the word investment is intended to have its commonly understood meaning which is an expenditure to acquire an asset in order to produce revenue or appreciation in excess of the amount invested see blacks law dictionary west deluxe 6th ed webster s ii new riverside dictionary riverside under the facts at hand the coli policies do not qualify as term investments as contemplated by treas reg ' 861-10t c for two reasons the first reason is that the taxpayer s coli policies are not investments this is because the policies were not intended to generate revenue or appreciation in excess of the amount invested in fact the cash flows from the coli policies were projected to be negative before consideration of the benefits associated with the tax deductions for interest_expenses further as is more fully discussed below the measurement of cash_flow for tax purposes must be made before tax benefits are considered the second reason why the coli policies are not term investments relates to the intent behind the creation of the direct allocation rule_of treas reg ' 861-10t c the rule was intended to address the situation where a borrowing was incurred to acquire an asset that produced a stream of interest_income see i r c ' e b treas reg ' 10t c example sec_1 and in such a situation the interest_expense is more properly traced to the interest_income or equivalent thereof generated by the asset rather than being treated as fungible and allocated across the assets and activities of the taxpayer the coli policies do not produce taxable_income death_benefits are not taxable under i r c ' a nor do they produce interest_income as is more fully discussed below rather the coli transactions were structured in order to generate circular cash flows that when considered in their totality recycled the taxpayer s own funds rather than generating income for it because the requirements of treas reg ' 861-10t c are conjunctive rather than disjunctive and because the treas reg ' 861-10t c i a requirement is not met the coli interest must be allocated pursuant to the general allocation rules of treas reg ' 9t however for the sake of a complete analysis and to address the district s specific questions we will analyze the remaining parts of direct allocation rules of treas reg ' 10t c to illustrate their proper interpretation and application in the coli context again assuming the deductibility of interest is not at issue sufficient return on investment concerning treas reg ' 861-10t c ii providing that the return on the investment is reasonably expected to be sufficient to fulfill the payment obligations of the loan agreement and the district s question as to whether this test is applied on a pre- or post-tax basis one must measure the adequacy of the return on a pre-tax basis alternatively stated the return on the investment must be measured aside from the tax benefits generated from the interest_expense_deduction see eg treas reg ' 861-10t b iii acash flow for the purposes of the direct allocation of interest_expense from qualified_nonrecourse_indebtedness to income generated from property is acomputed by subtracting cash disbursements excluding debt service from cash receipts see generally revrul_81_149 1981_1_cb_77 this approach is consistent with the cases which provide that a transaction giving rise to a deduction must have economic_substance separate and distinct from the benefits achieved from a tax reduction for example in 364_f2d_734 2nd cir aff g 44_tc_284 cert_denied 385_us_1005 the taxpayer borrowed funds from two unrelated banks at a interest rate to purchase a treasury bond yielding like the case at-hand the taxpayer and her advisors anticipated a pre-tax loss but an after-tax profit due to the interest deductions the court held that the appropriate analysis was to consider the economic profit potential before tax considerations and denied deductions for interest id pincite - accord 94_tc_738 acm partnership v commissioner 73_tcm_2189 aff'd in relevant part 157_f3d_231 3rd cir cert_denied u s l w u s 861_f2d_494 7th cir 364_us_361 90_tc_44 82_tc_492 because a the measurement of adequacy of the coli policies returns is made before consideration of tax benefits and b the return on the coli policies was not reasonably expected to be sufficient to fulfill the payment obligations under the loan obligation the treas reg ' 861-10t c ii requirement is not met return on investment is interest or the equivalent thereof concerning treas reg ' 861-10t c iii providing that the income from the investment constitutes interest or income equivalent to interest if earned by a cfc as described in treas reg ' 954-2t h the coli policies fail to satisfy the interest-income requirement because the income generated by the coli policies is not interest_income or the equivalent thereof see i r c ' e b interest is defined as compensation_for the use or forbearance of money and may be likened to arent for_the_use_of funds 284_us_552 465_us_330 similarly aincome equivalent to interest includes but is not limited to a an investment or series of integrated transactions which include an investment in which the net payments cash flows or return predominantly reflect the time_value_of_money and b transactions in which payments or a predominant portion thereof are in substance for the use or forbearance of money but are not generally treated as interest treas reg ' 954-2t h 1988_2_cb_257 the final_regulation under treas reg ' h provides additional types of income equivalent to interest that are not relevant to the facts of the coli transaction at issue the economic flows to the taxpayer must be analyzed in order to determine whether the interest_income requirement is met death_benefits are not compensation_for the use or forbearance of money and do not reflect the time_value_of_money consequently they are not interest_income loading dividends and surrender withdrawals are not interest_income or the equivalent thereof not only because they were not compensation_for the use or forbearance of money but also because they were merely a circular return of same premiums that were apaid by the taxpayer concerning interest credits to the taxpayer - the first type of interest credit to the taxpayer the type a credit is not income for the purposes of treas reg ' 861-10t c therefore it does not satisfy the interest_income requirement of treas reg ' 861-10t c iii even though type a credit is based on a rate which reflects the time_value_of_money b zz interest rate this is because it was not intended to compensate the taxpayer for the use or forbearance of its funds as the coli policies were designed to result in circular cash flows rather than providing a loan to the insurer see 54_tc_742 n aff d 445_f2d_985 10th cir cert 404_us_940 the portion of the premium payments attributable to cash outlays is discussed below - the second type of interest credit to the taxpayer was interest which was attributable to the part of the policies cash values that consisted of actual cash payments of the premiums by the taxpayer this second type of interest credit was negligible in relation to the taxpayer s interest_expense attributable to the policy_loans making it unreasonable to allocate all the coli interest_expense to such interest credits moreover for this reason and because the interest credit at issue was primarily related to generating a circular cash_flow within the coli policies rather than compensating the taxpayer for the use or forbearance of any funds extended by the taxpayer it fails to satisfy treas reg 10t c ii and iii see golsen supra - the third type of interest credit was attributable to instances where there was a delay between the time an insured passed away and the time death_benefits were paid to the taxpayer this type of interest credit was not part of the coli plan as it was intended solely as compensation_for the delay in the payment of certain amounts due death_benefits additionally like the second type of interest credit it was also negligible compared to the claimed interest_expenses accordingly this type of interest does not satisfy the requirements of treas reg ' 861-10t c ii 10-day maturation requirement the last issue raised by the district relates to treas reg ' 861-10t c iv s requirement that the investment mature within days of the debt to which the interest_expenses relate because the coli policies are not investments for the reasons discussed above this last prong of the treas reg ' 861-10t c test is not satisfied moreover for this reason we would like to advise the district that contrary to its initial conclusion two other prongs of the treas reg ' 861-10t c requirements are not satisfied treas reg ' 10t c i c identifying the term investment and treas reg ' 861-10t c v requiring that the investment not relate to the normal course of a taxpayer s business this is because these prongs also require that the transaction constitute an investment case development hazards and other considerations if you have any further questions please call jeffrey l dorfman chief cc intl br5 office of the associate chief_counsel international cc
